        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 1 of 17



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

GARY EUGENE CHAPPELL,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        1:18-CV-01384 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                   INTRODUCTION

       Represented by counsel, Plaintiff Gary Eugene Chappell (“Plaintiff”) brings this

action pursuant to Title XVI of the Social Security Act (the “Act”), seeking review of the

final decision of the Commissioner of Social Security (the “Commissioner,” or

“Defendant”) denying his application for supplemental security income (“SSI”). (Dkt. 1).

This Court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently

before the Court are the parties’ cross-motions for judgment on the pleadings pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 9; Dkt. 13), and Plaintiff’s reply

(Dkt. 14). For the reasons discussed below, the Commissioner’s motion (Dkt. 13) is

granted and Plaintiff’s motion (Dkt. 9) is denied.




                                           -1-
        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 2 of 17



                                     BACKGROUND

       Plaintiff protectively filed his application for SSI on October 22, 2014. (Dkt. 7 at

16, 87).1 In his application, Plaintiff alleged disability beginning October 1, 2013, due to

“back problems, mental health, depression, substance abuse, [and] short term memory

problems.” (Id. at 16, 74). Plaintiff’s application was initially denied on July 9, 2015. (Id.

at 16, 100-05). At Plaintiff’s request, a video hearing was held before administrative law

judge (“ALJ”) William M. Manico on August 2, 2017. (Id. at 16, 45-73). Plaintiff

appeared in Buffalo, New York, and the ALJ presided over the hearing from Alexandria,

Virginia. (Id.). On September 28, 2017, the ALJ issued an unfavorable decision. (Id. at

13-27). Plaintiff requested Appeals Council review; his request was denied on September

28, 2018, making the ALJ’s determination the Commissioner’s final decision. (Id. at 5-7).

This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 3 of 17



supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 4 of 17



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

                                           -4-
         Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 5 of 17



that Plaintiff had not engaged in substantial gainful work activity since October 22, 2014,

the application date. (Dkt. 7 at 18).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

degenerative disc disease, depression, and anxiety. (Id.). The ALJ further found that

Plaintiff’s medically determinable impairments of hypertension, alcohol use disorder, and

sedative, hypnotic, or anxiolytic disorder were non-severe. (Id. at 19).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listings 1.04, 12.04, and 12.06 in

reaching his conclusion. (Id. at 19-21).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 416.967(b), with the additional limitation

that Plaintiff “retains the mental residual functional capacity to perform unskilled work.”

(Id. at 21).

       At step four, the ALJ found that Plaintiff was unable to perform any past relevant

work. (Id. at 26).

       At step five, the ALJ relied on the Medical-Vocational Guidelines (“the grids”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform. (Id. at 26-27). Accordingly, the ALJ found that Plaintiff was not disabled as

defined in the Act. (Id. at 27).



                                           -5-
        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 6 of 17



II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Legal Error

       Plaintiff asks the Court to reverse or, in the alterative, remand this matter to the

Commissioner, arguing (1) the ALJ erred at steps four and five of the sequential evaluation,

because the ALJ did not properly assess Plaintiff’s mental functional limitations, and (2)

the ALJ erred by not considering the testimony of a vocational expert. (See Dkt. 9-1). The

Court has considered each of these arguments and, for the reasons discussed below, finds

them without merit.

       A. The RFC Assessment

       Plaintiff’s first argument is that the ALJ did not make accommodations for the

moderate mental limitations he found at step three of the sequential analysis, and failed to

conduct “the proper more detailed analysis” of how Plaintiff’s mental limitations affect his

ability to function in a work setting. (Dkt. 9-1 at 13). Plaintiff contends that the ALJ was

required to make a more detailed assessment of Plaintiff’s mental RFC, rather than simply

restrict him to unskilled work. (Id. at 16). In response, Defendant argues that substantial

evidence supports the RFC, including the opinion offered by Susan Santarpia, Ph.D.,

Plaintiff’s mental health and medical treatment records, and Plaintiff’s reports of his daily

activities. (Dkt. 13-1 at 9-14).

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An RFC represents “the most work a

claimant can still do despite limitations from an impairment and/or its related symptoms.”

Farnham v. Astrue, 832 F. Supp. 2d 243, 263 (W.D.N.Y. 2011) (citing 20 C.F.R.
                                            -6-
        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 7 of 17



§ 416.945(a)). “An RFC finding will be upheld when it is supported by ‘substantial

evidence’ in the record.” Rapaport v. Commissioner, No. 16-CV-2617 (VSB)(JCF), 2018

WL 3122056, at *4 (S.D.N.Y. June 26, 2018) (citing Goodale v. Astrue, 32 F. Supp. 3d

345, 356 (N.D.N.Y. 2012)).

       As explained above, the ALJ found at step two of the sequential analysis that

Plaintiff had severe mental impairments, including depression and anxiety. At step three

of the sequential analysis, the ALJ considered whether Plaintiff’s mental impairments met

the “paragraph B” criteria for Listings 12.04 and 12.06, including Plaintiff’s limitations in

the following areas of mental functioning: (1) understanding, remembering, or applying

information; (2) interacting with others; (3) concentrating, persisting, or maintaining pace;

and (4) adapting and managing themselves. (Dkt. 7 at 19). The ALJ found that Plaintiff

had moderate limitations for the areas of understanding, remembering, or applying

information and adapting and managing himself, and mild limitations for the areas of

interacting with others and concentrating, persisting, or maintaining pace. (Id. at 20).

       With regard to the ALJ’s step three determination, the parties disagree as to whether

the ALJ assessed Plaintiff with a mild or moderate limitation in the area of concentrating,

persisting, or maintaining pace. (See Dkt. 13-1 at 11-12 & Dkt. 14 at 3-4). In making his

assessment, the ALJ initially stated that “[w]ith regard to concentrating, persisting, or

maintaining pace, the claimant has a moderate limitation.” (Dkt. 7 at 20) (emphasis added).

The ALJ then discussed the examination findings of Dr. Santarpia, the consultative

examiner, and concluded that “[g]iven the evidence, I find that the claimant has mild

limitations in this domain.     The undersigned will give greater weight here to the

                                            -7-
        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 8 of 17



consultative examiner [than] the . . . non examining state agency reviewer who gave a

rating of moderate in the social realm as the consultative examiner actually had the

opportunity to interview claimant and since a rating of mild is more consistent with the

overall evidence.” (Id.) (emphasis added). Plaintiff argues that the ALJ’s explanation –

i.e., his initial statement assessing moderate limitations, and his subsequent statements

assessing mild limitations – creates “ambiguity in the decision warranting remand.” (See

Dkt. 14 at 3). However, a complete reading of the ALJ’s analysis reveals that the initial

statement assessing moderate limitations appears to be a typographical error. This is made

clear by the ALJ’s explanation of his finding, including his statement that a rating of mild

was more consistent with the overall evidence, and his giving greater weight to the opinion

of the consultative examiner, who found that Plaintiff had only some mild limitations.

Remand is not required for clarification by the ALJ as to this point.

       Regarding the RFC assessment, Plaintiff contends that the ALJ did not conduct the

“detailed assessment” required by SSR 96-8p in determining that Plaintiff can perform

unskilled work. (Dkt. 9-1 at14). He cites to the policy interpretation of SSR 96-8p, which

provides that “[t]he adjudicator must remember that the limitations identified in the

‘paragraph B’ and ‘paragraph C’ criteria are not an RFC assessment but are used to rate

the severity of mental impairment(s) at steps 2 and 3 of the sequential evaluation process.

The mental RFC assessment used at steps 4 and 5 of the sequential evaluation process

requires a more detailed assessment by itemizing various functions contained in the broad




                                            -8-
        Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 9 of 17



categories found in paragraphs B and C. . . .” See SSR 96-8p, 1996 WL 374184, at *4

(July 2, 1996); see also Dkt. 9-1 at 14.

       Plaintiff’s contention that the ALJ did not conduct the requisite analysis is belied by

the record, which demonstrates that the ALJ considered Plaintiff’s ability to function in a

work setting, including his ability to perform the mental activities required for unskilled

work. “The mental activities ‘generally required by competitive, remunerative, unskilled

work’ include: (1) ‘[u]nderstanding, remembering, and carrying out simple instructions’,

(2) ‘[m]aking judgments that are commensurate with the functions of unskilled work – i.e.,

simple work-related decisions’, (3) ‘[r]esponding appropriately to supervision, co-workers

and usual work situations’, and (4) ‘[d]ealing with changes in a routine work setting.’”

Ricci v. Berryhill, No. 3:16-cv-01161 (SRU), 2018 WL 1532602, at *9 (D. Conn. Mar. 29,

2018) (quoting SSR 96-9p, 1996 WL 374185, at *9 (S.S.A. July 2, 1996)); see also Ehnes

v. Colvin, No. 1:15-cv-00828(MAT), 2018 WL 739098, at *2 (W.D.N.Y. Feb. 6, 2018)

(same). “By definition, unskilled work requires little or no judgment to do simple duties

that can be learned on the job in a short period of time, and requires working primarily with

objects, rather than data or people.” Miller v. Berryhill, No. 6:16-cv-06467(MAT), 2017

WL 4173357, at *6 (W.D.N.Y. Sept. 20, 2017) (citing SSR 85-15, 1985 WL 56857, at *4

(S.S.A. Jan. 1, 1985)).

       This is not a case where the ALJ failed to discuss or evaluate the evidence relevant

to Plaintiff’s mental functioning. Contrary to Plaintiff’s implication that the ALJ failed to




                                            -9-
       Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 10 of 17



continue his analysis of Plaintiff’s mental limitations following the step three analysis, the

ALJ explained:

       The limitations identified in the “paragraph B” criteria are not a residual
       functional capacity assessment but are used to rate the severity of mental
       impairments at steps 2 and 3 of the sequential evaluation process. The mental
       residual functional capacity assessment used at steps 4 and 5 of the
       sequential evaluation process requires a more detailed assessment. The
       following residual functional capacity assessment reflects the degree of
       limitation I have found in the “paragraph B” mental functional analysis.

(Dkt. 7 at 21) (emphasis added). The ALJ then identified and discussed specific evidence

in the record relevant to Plaintiff’s mental functioning, and concluded that Plaintiff was

capable of performing unskilled work. For example, the ALJ discussed the opinion of Dr.

Santarpia, which he gave “great weight.” (Id. at 25). Dr. Santarpia conducted an in-person

examination of Plaintiff on June 4, 2015. (Id. at 394-97). Dr. Santarpia observed that

Plaintiff was oriented to person, place, and time, his attention and concentration and recent

and remote memory skills were intact, he had “average to low average” cognitive

functioning, and fair insight and judgment. (Id. at 396). Dr. Santarpia offered the following

medical source statement:

       [Plaintiff] presents as able to follow and understand simple directions and
       instructions, perform simple tasks independently, maintain attention and
       concentration, maintain a regular schedule, learn new tasks, make
       appropriate decisions, and appropriately deal with stress within normal
       limits. Mild impairment is demonstrated in performing complex tasks
       independently and relating adequately with others. Difficulties are caused
       by inability to receive medication that stabilized him in the past.

       The results of the present evaluation appear to be consistent with psychiatric
       and substance abuse problems, but in and of itself, this does not appear to be




                                            - 10 -
       Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 11 of 17



       significant enough to interfere with the claimant’s ability to function on a
       daily basis.

(Id.). Dr. Santarpia’s medical source statement – which addresses Plaintiff’s ability to

follow and understand instructions, maintain attention and concentration, make appropriate

decisions, deal with stress, and relate to others – speaks directly to the mental activities

required by unskilled work.     The ALJ discussed these findings by Dr. Santarpia in

formulating the RFC:

       [Dr. Santarpia] opined that the claimant would have no difficulty following,
       understanding, and performing simple tasks independently. She added that
       the claimant had no problems with maintaining attention, concentration, or a
       regular schedule, and that he could learn new tasks, make appropriate
       decisions, and appropriately deal with stress within normal limits. On the
       other hand, Dr. Santarpia opined that the claimant had mild limitations in his
       ability to perform complex tasks independently, as well as with relating to
       others. After considering it, I find that Dr. Santarpia’s opinion is supported
       by her evaluation findings. During the evaluation, Dr. Santarpia noted that
       the claimant was cooperative and responsive and that [his] manner of
       relating, social skills, and overall presentation was adequate. Dr. Santarpia
       added that the claimant’s cognitive functioning was in the average to low
       range, but that his general fund of information was appropriate. She further
       found that the claimant’s thought processes were coherent and goal directed,
       that that [his] attention, concentration and memory skills were intact. There
       were some concerns about his ability to interact with other[s]; however, Dr.
       Santarpia noted that this had only a mild effect on the claimant’s ability to
       engage.

(Id. at 25) (internal citations omitted).    Dr. Santarpia’s opinion supports the ALJ’s

assessment that Plaintiff can perform unskilled work without additional limitations, as Dr.

Santarpia found that Plaintiff’s mental functioning was mostly normal, save for a mild




                                            - 11 -
       Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 12 of 17



impairment in performing complex tasks and relating with others. The ALJ was permitted

to rely on this opinion evidence in assessing Plaintiff’s mental functional limitations.

       In addition to relying on the opinion of Dr. Santarpia, the ALJ considered Plaintiff’s

reports of his ability to function, including: he can manage his personal care, including

dressing, bathing, and grooming; he can perform activities of daily living, but it takes him

longer to perform these activities; he has some difficulty performing household chores due

to difficulty bending and reaching, and he receives help with these chores; treatment notes

showed that Plaintiff has no difficulty managing his money, concentrating on relatively

simple tasks, such as watching television, and at times he performs complex thinking, as

he reported that he enjoys playing chess; Plaintiff reported that he can ride in a car and

when he leaves his home, he has no problems going out alone; and he cares for his two

minor children. (Id. at 24). The ALJ concluded that while “there is little doubt that the

claimant’s mental health impairments limit his ability to perform various activities . . . there

is simply not enough evidence to suggest that they leave him functionally unable to work

in the above-listed manner.” (Id.). The ALJ was permitted to consider Plaintiff’s reports

of his functioning when assessing the mental RFC.

       Finally, the ALJ considered the opinion of Dr. Kleinerman, the state agency medical

examiner. (Id. at 24-25). Dr. Kleinerman opined that Plaintiff retained the capacity to

perform work activity, but that Plaintiff required limitations for his ability to interact with

the general public. (Id. at 25; see also id. at 79-80). The ALJ afforded Dr. Kleinerman’s

opinion “partial weight.” (Id. at 25). The ALJ considered that while “there is some

evidence to suggest that the claimant has difficulty with socializing with others, the

                                             - 12 -
       Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 13 of 17



evidence as a whole does not suggest that he is more than mildly limited in this area. In

fact, evaluation notes generally described him as cooperative and responsive, and note[d]

[he] had an adequate manner of relating, and social skills. Moreover, little was provided,

aside from the claimant’s own reports, that he has difficulty engaging with others.” (Id.).

       “[W]hat is most essential in [determining the RFC] is evaluation of functional

effects of mental impairments on work-related activities such as understanding, carrying

out, and remembering instructions; using judgment in making work-related decisions;

responding appropriately to supervision, co-workers and work situations; and dealing with

changes in a routine work setting.” Golden v. Colvin, No. 5:12-cv-665 (GLS/ESH), 2013

WL 5278743, at *3 (N.D.N.Y. Sept. 18, 2013) (citing SSR 96-8p, 1996 WL 374184, at

*6). As explained above, it is clear from the written determination that the ALJ considered

Plaintiff’s functioning in each of these categories, primarily by relying on Dr. Santarpia’s

examination and opinion of Plaintiff’s mental functional limitations. Plaintiff’s citation to

Karabinas v. Colvin, 16 F. Supp. 3d 206, 216 (W.D.N.Y. 2014), where the ALJ failed to

perform a detailed assessment of the plaintiff’s mental limitations and “gave no

consideration to the mental limitations he identified at step 3 when he was making the RFC

determination,” is therefore misplaced. Remand is not required on this basis.

       To the extent Plaintiff argues that the ALJ’s findings at step two and step three of

the sequential analysis required the ALJ to include additional mental limitations in the RFC

(see Dkt. 9-1 at 15), the Court disagrees. “[A]n ALJ’s decision is not necessarily internally

inconsistent when an impairment found to be severe is ultimately found not disabling: the

standard for a finding of severity under Step Two of the sequential analysis is de minimis

                                           - 13 -
       Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 14 of 17



and is intended only to screen out the very weakest cases.” McIntyre v. Colvin, 758 F.3d

146, 151 (2d Cir. 2014) (citing Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.1995)). While

the analysis at steps two and three concerns the functional effects of mental impairments,

the RFC analysis at step four specifically considers work-related physical and mental

activities in a work setting. See Golden, 2013 WL 5278743, at *3. As a result, a finding

at steps two or three does not automatically translate to an identical finding at step four.

The ALJ explained as much at the conclusion of his step three analysis. (See Dkt. 7 at 21

(“The limitations identified in the ‘paragraph B’ criteria are not a residual functional

capacity assessment but are used to rate the severity of mental impairments at steps 2 and

3 of the sequential evaluation process.”)). The ALJ’s findings at steps two and three of the

sequential analysis, i.e., that Plaintiff has severe mental impairments, but these

impairments cause only mild and moderate limitations, are consistent with Dr. Santarpia’s

opinion of Plaintiff’s mental functioning, as well as the ALJ’s assessment that Plaintiff can

perform only unskilled work.

       In sum, the ALJ adequately considered the evidence in the record in formulating

Plaintiff’s RFC. Simply because the RFC does not contain additional mental limitations

does not mean that the ALJ did not consider whether additional limitations were necessary;

rather, the ALJ explained that, based on the evidence in the record, limiting Plaintiff to

performing only unskilled work adequately accounts for Plaintiff’s mental limitations.

(See id. at 26 (“Based on the claimant’s testimony and the medical record, I find that he is

capable of engaging in unskilled, light exertional work in a manner consistent with his



                                           - 14 -
         Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 15 of 17



above-listed residual functional capacity.”)). Accordingly, remand is not required on this

basis.

         B. The Step Five Determination

         Plaintiff’s second argument is premised on the success of his first argument.

Specifically, Plaintiff contends that, considering Plaintiff’s non-exertional limitations, the

ALJ was required to rely on the testimony of a vocational expert, rather than the grids, in

concluding that Plaintiff can perform certain jobs. (Dkt. 9-1 at 16).

         “Generally speaking, if a claimant suffers only from exertional impairments, e.g.,

strength limitations, then the Commissioner may satisfy her burden by resorting to the

applicable grids.” Pratts v. Chater, 94 F.3d 34, 38-39 (2d Cir. 1996). “If, however, [the

claimant] ‘suffer[ed] from additional “nonexertional” impairments, the grid rules may not

be controlling’ and ‘the guidelines c[ould] not provide the exclusive framework for making

a disability determination.’” Id. at 39 (quoting Bapp v. Bowen, 802 F.2d 601, 604-05 (2d

Cir. 1986)) (second and third alterations in original). Specifically, “[i]f a claimant’s work

capacity is significantly diminished by non-exertional impairments beyond that caused by

his or her exertional impairment(s), then the use of the Grids may be an inappropriate

method of determining a claimant’s residual functional capacity and the ALJ may be

required to consult a vocational expert.” Petersen v. Astrue, 2 F. Supp. 3d 223, 239

(N.D.N.Y. 2012) (citations omitted).

         As explained above, the ALJ’s assessment of Plaintiff’s mental limitations is proper

and well-supported by the record. The ALJ explained that “the ‘grid rules’ contemplate

only unskilled work,” (Dkt. 7 at 21 n.2), and that the assessed limitations did not affect the

                                            - 15 -
       Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 16 of 17



occupational base for unskilled light work (id. at 27). Because the ALJ did not assess

limitations that significantly erode the occupational base for light, unskilled work, he was

not required to rely on the testimony of a vocational expert. See, e.g., Bombard-Senecal v.

Commissioner, No. 8:13-cv-649(GLS), 2014 WL 3778568, at *4 (N.D.N.Y. July 31, 2014)

(“[B]ecause the ALJ determined that [the plaintiff] can perform the full range of unskilled

light work that requires only occasional interaction with others and no climbing of

scaffolds, his reliance on the Medical Vocational guidelines was appropriate.”); see also

Mahon v. Colvin, No. 13 Civ. 8817(AT)(KNF), 2015 WL 5697861, at *3 (S.D.N.Y. Sept.

28, 2015) (“Having concluded that Plaintiff’s identified mental impairments ‘have little or

no effect on the occupational base of unskilled light work,’ . . . ALJ Gonzalez properly

relied on the medical vocational guidelines alone to determine Plaintiff’s disability

status.”); Dowling v. Commissioner, No. 5:14-CV-0786(GTS/ESH), 2015 WL 5512408, at

*14 (N.D.N.Y. Sept. 15, 2015) (ALJ properly relied on the grids where her “findings

essentially mirror[ed] the Ruling’s parameters of mental capacity for unskilled sedentary

work.”). Simply because Plaintiff believes the ALJ should have assessed additional non-

exertional limitations does not require the ALJ to consult a vocational expert. See Guija v.

Commissioner, No. 16-CV-5605 (ENV), 2019 WL 4279425, at *7 (E.D.N.Y. Sept. 10,

2019) (“Case law in the Second Circuit holds that, after determining a claimant’s residual

functional capacity, an ALJ is not necessarily precluded from using the Grids exclusively

at step five of the sequential evaluation process, even if the claimant complained about [a]

non-exertional impairment.”). Accordingly, remand is not required on this basis.



                                           - 16 -
       Case 1:18-cv-01384-EAW Document 15 Filed 04/21/20 Page 17 of 17



                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 13) is granted and Plaintiff’s motion for judgment on the pleadings (Dkt. 9)

is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.



                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge
Dated: April 21, 2020
       Rochester, New York




                                           - 17 -
